ABRUZZO, District Judge.
This is a hearing on the petition of the trustee for a review of the decision of the Referee, dated March 13, 1941, and a motion for a dismissal of the petition for review, dated March 21, 1941, brought on by the bankrupt.
The bankrupt’s discharge was denied on the ground the bankrupt failed to produce records showing his earnings for the past ten years. After new counsel was engaged, he moved for a reopening of the matter in • order to produce further proof from his employers as to his earnings for the period in question. The Referee granted this motion and the trustee brought a petition to review and revise the decision of the Referee which directed a further hearing on the specifications of objections to the bankrupt’s discharge.
In the interest of justice, the Referee should be permitted to proceed with further hearings on the specifications of objections to the discharge and take whatever evidence the bankrupt has to offer.
Needless to say, the new proof should be weighed carefully in the light of the previous testimony adduced. The evidence sought to be given should be clear and unequivocal. The reason for its not being produced at the first hearing should be given.
Motion granted.